Parker, J.
This is an action to recover damages for personal injuries, claimed by the plaintiff to have resulted to her from the negligence of the defendant city in failing to properly guard one of its streets while in the process of being improved. Trial in the superior court for Walla Walla county resulted in verdict and judgment in favor of the city, from which the plaintiff has appealed to this court.
It is first contended in appellant’s behalf that she is en*117titled to a new trial because of the misconduct of a juror during the trial and the deliberations of the jury. Viewing this contention as having to do only with the questions of fact as to whether or not the acts charged against the juror were committed by him, we are of the.opinion that the evidence, consisting of affidavits and counter affidavits bearing thereon submitted to the trial judge, warranted him in regarding such evidence as preponderating against the claims of counsel for appellant as to misconduct on the part of the juror. We are clearly of the opinion that the denial of appellant’s motion for new trial, so far as this ground thereof is concerned, was a proper exercise of the discretion vested in the trial court.
Numerous errors are assigned upon the instructions given to the jury by the court upon the trial of the case. As presented to us, these instructions involved little else than abstract questions of law, that is, whether or not they are correct or erroneous when so viewed. Counsel for appellant have not presented to us in their abstract of the record any of the testimony touching the merits of the case, giving us therein only the facts relating to the alleged misconduct of the juror. In view of the fact that the evidence touching the merits of the case covers some three hundred typewritten pages, we do not feel called upon to examine it with a view of ascertaining whether or not any of the instructions complained of are erroneous as applied to this particular case. We are of the opinion that the instructions complained of state the law correctly, and pertain to questions apparently within the issues as disclosed by the pleadings. This brief disposal of counsel’s contentions relating to the court’s instructions is in keeping with the manner of presentation thereof in their brief.
The judgment is affirmed.
Morris, C. J., Main, Holcomb, and Bausman, JJ., concur.